Exhibit 10.4

RESTRICTED STOCK UNITS GRANT AGREEMENT

[Drafting Note: Items in brackets may be deleted or modified in some award
agreements.]

1. Grant of Award. The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of World Fuel Services Corporation, a Florida
corporation (the “Company”) has awarded to [            ] (the “Participant”),
effective as of [            ] (the “Grant Date”), [            ] restricted
stock units (the “Restricted Stock Units or RSUs”) corresponding to that same
number of shares (the “Shares”) of common stock of the Company, par value $0.01
per share (the “Common Stock”). The Restricted Stock Units have been granted
under the World Fuel Services Corporation 2006 Omnibus Plan (the “Plan”), which
is incorporated herein for all purposes, and the grant of Restricted Stock Units
shall be subject to the terms, provisions and restrictions set forth in this
Agreement and the Plan. As a condition to entering into this Agreement, and as a
condition to the issuance of any Shares (or any other securities of the
Company), the Participant agrees to be bound by all of the terms and conditions
set forth in this Agreement and in the Plan.

2. Vesting and Forfeiture.

(a) [Insert vesting provisions and any provision for acceleration of vesting
upon termination of service for certain reasons (e.g., death, Disability, or
Retirement) or upon the occurrence of certain events (e.g. Change in Control).]

(b) If the Participant ceases to be a member of the Board for any reason [(other
than death or Disability)] prior to a Vesting Date, then any unvested Restricted
Stock Units shall be immediately forfeited upon the Participant’s ceasing to be
a member of the Board and revert back to the Company without any payment to the
Participant. The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Participant’s forfeiture of any Restricted Stock Units pursuant to
this provision.

3. Adjustment. The number of RSUs are subject to adjustment by the Committee in
the event of any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of the Common Stock or the
payment of a stock dividend on Common Stock, or any other increase or decrease
in the number of shares of Common Stock effected without receipt or payment of
consideration by the Company.

4. Settlement of Restricted Stock Units.

(a) Delivery of Stock. The Company shall deliver the Shares corresponding to the
vested Restricted Stock Units which are the subject of this Agreement to the
Participant within 30 days after the date on which the Participant ceases for
any reason to be a member of the Board.



--------------------------------------------------------------------------------

(b) [Acceleration of Delivery upon a Change of Control. In the event that a
Change of Control occurs and such Change of Control satisfies the requirements
of Section 409A(a)(2)(A)(v) of the Code, then the Company shall deliver to the
Participant the Shares corresponding to the Restricted Stock Units upon the
occurrence of or immediately after such Change in Control, unless the successor
company will assume or substitute another award for the award covered by this
Agreement in the manner described in Section 2(b) hereof in connection with such
Change of Control.]

(c) Death of Participant. The Participant may designate, by written notice to
the Company’s Secretary, a beneficiary or beneficiaries to whom any vested RSUs
shall be transferred upon the death of the Participant. In the absence of such
designation, or if no designated beneficiary survives Participant, such vested
RSUs shall be transferred to the legal representative of the Participant’s
estate. No such transfer of the RSUs, or the right to the Shares corresponding
to such RSUs or any portion thereof into Common Stock, shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice thereof and with a copy of the will and/or such evidence as the Committee
deems necessary to establish the validity of such transfer or right to convert,
and an agreement by the transferee, administrator, or executor (as applicable)
to comply with all the terms of this Agreement that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with this grant.

5. Rights with Respect to Stock Represented by Restricted Stock Units.

(a) No Rights as Shareholder until Delivery. Except as otherwise provided in
this Section 5, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant. On or after delivery of
the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time.

(b) Dividend Equivalents.

(i) [Cash Dividends. As of each date on which the Company pays a cash dividend
with respect to its shares of Common Stock, the Company shall credit to a
bookkeeping account (the “Cash Account”) for the Participant an amount equal to
the cash dividend that would have been payable with respect to the Shares
corresponding to the RSUs which are the subject of this Agreement as if those
Shares had been issued and outstanding as of the dividend payment date. The
value of the Participant’s Cash Account shall vest, and be distributable to the
Participant, at the same time as the RSUs vest and the Shares corresponding to
the RSUs are distributed to the Participant.]

(ii) Stock Dividends. As of each date on which the Company pays a stock dividend
with respect to its shares of Common Stock, then the Shares corresponding to the
Restricted Stock Units shall be increased by the stock dividend that

 

2



--------------------------------------------------------------------------------

would have been payable with respect to the Shares that correspond to the
Restricted Stock Units, and shall be subject to the same vesting requirements as
the Restricted Stock Units, to which they relate, and to the extent vested,
shall be distributed at the same time as Shares corresponding to vested
Restricted Stock Units are distributed.

6. Privileges of Stock Ownership. The Participant may not, directly or
indirectly, sell, pledge or otherwise transfer any Restricted Stock Units or any
rights with respect to the Cash Account.

7. Compliance with Laws and Regulations. The Participant acknowledges and agrees
that the Shares corresponding to the RSUs will be restricted and have not been
registered under the Securities Act of 1933 (the “1933 Act”) or any state
securities laws and may not be resold unless registered pursuant to the
provisions thereunder or if an exemption from registration is available. The
Participant agrees not to dispose of all or any part of the Shares received
pursuant to this Agreement except in compliance with the applicable provisions
of the 1933 Act and state securities laws.

8. Taxes. On or prior to the date on which any Shares corresponding to any
vested Restricted Stock Units are delivered or the Participant’s vested Cash
Account is paid, the Participant shall remit to the Company an amount sufficient
to satisfy any applicable federal, state, local and foreign withholding or other
taxes. No certificate for any Shares corresponding to any Restricted Stock Units
which have vested, or any cash attributable to the Participant’s Cash Account
shall be delivered or paid to the Participant until the foregoing obligation has
been satisfied. The Company may, at its option, permit the Participant to
satisfy his or her obligations under this Section 8, by tendering to the Company
a portion of the Shares that otherwise would be delivered to the Participant
pursuant to the Restricted Stock Unit. In the event that the Participant fails
to satisfy his or her obligations under this Section 8, the Participant agrees
that the Company shall have the right to satisfy such obligations on the
Participant’s behalf by taking any one or more of the following actions (such
actions to be in addition to any other remedies available to the Company):
(1) withhold payment of any fees or any other amounts payable to the Participant
(2) sell all or a portion of the Shares underlying the Restricted Stock Units in
the open market, or (3) withhold and cancel all or a portion of the Shares
corresponding to the vested Restricted Stock Units. Any acquisition of Shares
corresponding to Restricted Stock Units by the Company as contemplated hereby is
expressly approved by the Committee as part of the approval of this Agreement.

9. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

10. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

 

3



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
between Florida residents, to be performed entirely in Florida.

12. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

13. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

14. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

15. Compliance with Section 409A. If and to the extent that the Committee
believes that the Restricted Stock Units or rights to the Cash Account may
constitute a “nonqualified deferred compensation plan” under Section 409A of the
Code, the terms and conditions set forth in this Agreement (and /or the
provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of the Participant,
may amend this Agreement (and the provisions of the Plan applicable thereto) if
and to the extent that the Committee determines necessary or appropriate to
comply with the applicable requirements of Section 409A of the Code.

16. Miscellaneous. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. This
Agreement and the Plan can be amended or terminated by the Company to the extent
permitted under the Plan. Amendments hereto shall be effective only if set forth
in a written statement or contract, executed by a duly authorized member of the
Committee. The Participant shall at any time and from time to time after the
date of this Agreement, do, execute, acknowledge, and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

17. Unfunded Agreement. The rights of the Participant under this Agreement with
respect to the Company’s obligation to distribute Shares corresponding to vested

 

4



--------------------------------------------------------------------------------

RSUs and the value of the Participant’s vested Cash Account, if any, shall be
unfunded and shall not be greater than the rights of an unsecured general
creditor of the Company.

[Signatures on the following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT Signature:  

 

Print Name:   [                    ]

 

6